DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 8 and 15 is/are independent.

Priority
No priority has been claimed in the present application.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 10/25/2019 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staats (U.S. Pub. No. 2007/0295800) (hereinafter “Staats”) in view of Czinger et al. (U.S. Pub. No. 2018/0339456) (hereinafter “Czinger”).

Regarding claim 1, Staats teaches a system for providing a housing adaptor for attaching a vehicle part to a vehicle, (Para. 52 - - water pump, i.e. vehicle part, is attached to vehicle using connecting hose, i.e. housing adaptor)

…wherein the electronic controller is programmed to: provide an interactive interface configured to receive an input from a user; (Para. 28 - - user operates/inputs information in computer, i.e. interactive interface)

receive the input from the user, wherein the input comprises identification of a vehicle and the vehicle part to be installed on the vehicle; (Para. 41 - - user input comprises identification of vehicle; Para. 43 - - user input comprises identification of a vehicle part)

determine the housing adaptor for coupling the vehicle part to the vehicle, (Para. 52 - - when water pump is chosen, connecting hose for the water pump is determined)


But Staats does not explicitly teach the system comprising: a 3D printer configured to receive a design and print the housing adaptor based on the design;
and an electronic controller communicatively coupled to the 3D printer,
wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; 
and transmit the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model.


However, Czinger teaches the system comprising: a 3D printer configured to receive a design and print the housing adaptor based on the design; (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed; Para. 198 - - additive fabricator may comprise 3-D printer)

(Fig. 1B - - electronic controller is communicatively coupled to automated constructors 1520; Para. 96 - - network 1515 provides communication to 3D printers)

wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)

and transmit the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model. (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)


Staats and Czinger are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain parts associated with vehicles in a manufacturing/repair environment.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Staats, by incorporating the above limitation(s) as taught by Czinger.

Czinger (Para. 43).



Regarding claim 2, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches wherein the electronic controller is further programmed to: receive a location on the vehicle for installing the vehicle part; and determine the housing adaptor based on the location. (Para. 79 - - based on location on the vehicle, machine learning determines construction of the part)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a flexible and modular robotic vehicle manufacturing environment, as suggested by Czinger (Para. 43).



Regarding claim 3, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides the user access to a database of vehicle parts comprising the vehicle part. (Para. 30 - - computer system includes parts database)



Regarding claim 4, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the database of vehicle parts includes at least one of a sensor or electrical component. (Fig. 7 - - parts database includes sensors and electrical components)



Regarding claim 5, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides an input field for selecting or inputting vehicle information including at least one of a vehicle make, a vehicle model, a vehicle year, a vehicle trim package, or a vehicle identification number, wherein the vehicle information narrows a database of vehicle parts to a set of vehicle parts that are compatible with the received vehicle information. (Para. 40 - - user can select vehicle model, make, year, etc.)



Regarding claim 6, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches wherein the interactive interface includes an interactive image of the vehicle based on the vehicle information such that the user may select a portion of the vehicle model visualized via the interactive interface to select the vehicle part. (Para. 186 - - user inputs instructions via a web interface or virtual reality interface where user’s motion/gaze, etc. is tracked in order for the user to participate in the build event; Para. 185 - - user guides robotic motions and sequences to produce and/or assemble a vehicle, thus user interacts with interactive image of vehicle via web interface or virtual reality interface to guide robotic motions in selected portions of the vehicle model on the interface)

One of ordinary skill in the art would have been motivated to do this modification in order to allow end customers to instruct the one or more robotic assembly stations to assemble their own customized transport structures without aid, as suggested by Czinger (Para. 185).



Regarding claim 7, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the input includes a recall number or a service number that corresponds to a bill of materials including the housing adaptor for fulfilling the recall or service  (Para. 52, 75 - - work definition includes manufacturer recall notices or serve bulletins; Fig. 8, 10-11, 15-16 - - bill of materials example is shown in GUI, where bill of materials includes parts like housing adaptor for fulfilling the above recall notices or serve bulletins)



Regarding claim 8, Staats teaches a method for providing a housing adaptor for attaching a vehicle part to a vehicle, (Para. 52 - - water pump, i.e. vehicle part, is attached to vehicle using connecting hose, i.e. housing adaptor)

the method comprising: providing, with an electronic controller, an interactive interface configured to receive an input from a user; (Para. 28 - - user operates/inputs information in computer, i.e. interactive interface)

receiving, with the electronic controller, the input from the user, wherein the input includes identification of a vehicle and the vehicle part to be installed on the vehicle; (Para. 41 - - user input comprises identification of vehicle; Para. 43 - - user input comprises identification of a vehicle part)

determining, with the electronic controller, the housing adaptor for coupling the vehicle part to the vehicle, (Para. 52 - - when water pump is chosen, connecting hose for the water pump is determined)


But Staats does not explicitly teach wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; 
and transmitting, with the electronic controller to a communicatively coupled 3D printer, the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model.


However, Czinger teaches wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)

and transmitting, with the electronic controller to a communicatively coupled 3D printer, the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model. (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)


Staats and Czinger are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain parts associated with vehicles in a manufacturing/repair environment.

Staats, by incorporating the above limitation(s) as taught by Czinger.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a flexible and modular robotic vehicle manufacturing environment, as suggested by Czinger (Para. 43).



Regarding claim 9, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches receiving a location on the vehicle for installing the vehicle part; and determining the housing adaptor based on the location. (Para. 79 - - based on location on the vehicle, machine learning determines construction of the part)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a flexible and modular robotic vehicle manufacturing environment, as suggested by Czinger (Para. 43).



Regarding claim 10, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides the user access to a database of vehicle parts comprising the vehicle part. (Para. 30 - - computer system includes parts database)



Regarding claim 11, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the database of vehicle parts includes at least one of a sensor or electrical component. (Fig. 7 - - parts database includes sensors and electrical components)



Regarding claim 12, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides an input field for selecting or inputting vehicle information including at least one of a vehicle make, a vehicle model, a vehicle year, a vehicle trim package, or a vehicle identification number, wherein the vehicle information narrows a database of vehicle parts to a set of vehicle parts that are  (Para. 40 - - user can select vehicle model, make, year, etc.)



Regarding claim 13, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches wherein the interactive interface includes an interactive image of the vehicle based on the vehicle information such that the user may select a portion of the vehicle model visualized via the interactive interface to select the vehicle part. (Para. 186 - - user inputs instructions via a web interface or virtual reality interface where user’s motion/gaze, etc. is tracked in order for the user to participate in the build event; Para. 185 - - user guides robotic motions and sequences to produce and/or assemble a vehicle, thus user interacts with interactive image of vehicle via web interface or virtual reality interface to guide robotic motions in selected portions of the vehicle model on the interface)

One of ordinary skill in the art would have been motivated to do this modification in order to allow end customers to instruct the one or more robotic assembly stations to assemble their own customized transport structures without aid, as suggested by Czinger (Para. 185).



Regarding claim 14, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the input includes a recall number or a service number that corresponds to a bill of materials including the housing adaptor for fulfilling the recall or service request. (Para. 52, 75 - - work definition includes manufacturer recall notices or serve bulletins; Fig. 8, 10-11, 15-16 - - bill of materials example is shown in GUI, where bill of materials includes parts like housing adaptor for fulfilling the above recall notices or serve bulletins)



Regarding claim 15, Staats teaches a system for providing a housing adaptor for attaching a vehicle part to a vehicle (Para. 52 - - water pump, i.e. vehicle part, is attached to vehicle using connecting hose, i.e. housing adaptor)

comprising: a user computing device having a display communicatively coupled to a network; (Para. 28 - - user operates/inputs information in computer, i.e. interactive interface)

…wherein the electronic controller: provides, with the electronic controller, an interactive interface configured to receive an input from a user; (Para. 28 - - user operates/inputs information in computer, i.e. interactive interface)

(Para. 41 - - user input comprises identification of vehicle; Para. 43 - - user input comprises identification of a vehicle part)

determines, with the electronic controller, the housing adaptor for coupling the vehicle part to the vehicle, (Para. 52 - - when water pump is chosen, connecting hose for the water pump is determined)


But Staats does not explicitly teach a 3D printer configured to receive a design and print the housing adaptor based on the design;
and an electronic controller communicatively coupled to the 3D printer and to the network,
wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; 
and transmits, with the electronic controller, the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model.


However, Czinger teaches a 3D printer configured to receive a design and print the housing adaptor based on the design; (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed; Para. 198 - - additive fabricator may comprise 3-D printer)

and an electronic controller communicatively coupled to the 3D printer and to the network,  (Fig. 1B - - electronic controller is communicatively coupled to automated constructors 1520; Para. 96 - - network 1515 provides communication to 3D printers)

wherein the determined housing adaptor corresponds to a housing adaptor model for printing on the 3D printer; (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)

and transmits, with the electronic controller, the housing adaptor model to the 3D printer, wherein the 3D printer prints the housing adaptor based on the received housing adaptor model. (Fig. 13 - - additive fabricator receives 3D model/design of part/component to be printed)


Staats and Czinger are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain parts associated with vehicles in a manufacturing/repair environment.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Staats, by incorporating the above limitation(s) as taught by Czinger.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a flexible and modular robotic vehicle manufacturing environment, as suggested by Czinger (Para. 43).




Regarding claim 16, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches wherein the electronic controller further: receives a location on the vehicle for installing the vehicle part; and determines the housing adaptor based on the location. (Para. 79 - - based on location on the vehicle, machine learning determines construction of the part)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a flexible and modular robotic vehicle manufacturing environment, as suggested by Czinger (Para. 43).



Regarding claim 17, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides the user access to a database of vehicle parts comprising vehicle parts. (Para. 30 - - computer system includes parts database)



Regarding claim 18, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the database of vehicle parts includes at least one of a sensor or electrical component. (Fig. 7 - - parts database includes sensors and electrical components)



Regarding claim 19, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Staats further teaches wherein the interactive interface provides an input field for selecting or inputting vehicle information including at least one of a vehicle make, a vehicle model, a vehicle year, a vehicle trim package, or a vehicle identification number, wherein the vehicle information narrows a database of vehicle parts to a set of vehicle parts that are compatible with the received vehicle information. (Para. 40 - - user can select vehicle model, make, year, etc.)



Regarding claim 20, the combination of Staats and Czinger teaches all the limitations of the base claim(s).
Czinger further teaches wherein the interactive interface includes an interactive image of the vehicle based on the vehicle information such that the user may select a portion of the vehicle model visualized via the interactive interface to select the vehicle part. (Para. 186 - - user inputs instructions via a web interface or virtual reality interface where user’s motion/gaze, etc. is tracked in order for the user to participate in the build event; Para. 185 - - user guides robotic motions and sequences to produce and/or assemble a vehicle, thus user interacts with interactive image of vehicle via web interface or virtual reality interface to guide robotic motions in selected portions of the vehicle model on the interface)

One of ordinary skill in the art would have been motivated to do this modification in order to allow end customers to instruct the one or more robotic assembly stations to assemble their own customized transport structures without aid, as suggested by Czinger (Para. 185).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2015/0199470 by Young et al., which discloses manufacturing of a part based on search parameters producing a three-dimensional model view (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119


/Bernard G Lindsay/Primary Examiner, Art Unit 2119